


EXHIBIT 10.1


SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (the “Agreement”) is entered into
effective as of the 26th day of January, 2015 (the “Effective Date”) by and
between Edwin H. Goldman (“Employee”) and TETRA Applied Technologies, LLC, a
Delaware limited liability company (the “Company”). Capitalized terms not
otherwise defined in this Agreement shall have the meaning set forth in Section
6.
WHEREAS, Employee is currently employed by the Company as Senior Vice President
and also serves as Senior Vice President of TETRA Technologies, Inc., a Delaware
corporation and the sole member of the Company (“TETRA”);
WHEREAS, Employee has as of the Effective Date resigned from the position of
Senior Vice President of the Company and TETRA and the parties have mutually
agreed to continue Employee’s employment with the Company to assist in the
transition of duties and such other matters as the Company may reasonably
request; and
WHEREAS, Employee and the Company desire to enter into this Agreement to set
forth the terms and conditions of Employee’s continued employment by the
Company.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and intending to be legally bound hereby, the Company and
Employee hereby agree as follows:
1.Employment. The Company hereby agrees to continue to employ Employee, and
Employee hereby agrees to continue employment with the Company, upon the terms
set forth herein. The Company and Employee agree that Employee’s employment with
the Company following the Effective Date shall terminate on the soonest to occur
of (i) July 26, 2015, (ii) termination by either Employee or the Company upon
ten (10) days’ prior written notice, and (iii) Employee’s commencement of full-
or part-time employment with any third party or Employee’s provision of a
material amount of consulting services to a third party (such period of
continued employment being referred to as the “Transition Period”). Employee
shall provide not less than three (3) days’ prior written notice to the Company
of Employee’s commencement of employment with any third party or Employee’s
provision of such consulting services. Employee shall have such duties as may be
assigned to him by TETRA’s Chief Executive Officer or Chief Operating Officer.
During the Transition Period, Employee agrees to devote such time as reasonably
required to carry out and perform the responsibilities assigned to Employee.


2.Compensation and Related Matters.


(a)During the Transition Period, Employee shall continue to receive the monthly
base salary as in effect on the Effective Date, less applicable withholdings,
which shall be paid in accordance with the Company’s standard payroll practice.
In addition, to the extent any annual incentive bonus payable to Employee
pursuant to TETRA’s Cash Incentive Compensation Plan is earned for the 2014
fiscal year, Employee shall be entitled to receive such annual incentive bonus
in accordance with, and at the time specified in, TETRA’s Cash Incentive
Compensation Plan. Employee shall be entitled to participate in all other
employee benefit plans during the Transition Period other than the Company’s
Cash Incentive Compensation Plan for 2015 and provided that Employee shall not
be eligible for any new award under the Company’s equity incentive compensation
plans in 2015.


(b)Conditioned upon Employee’s non-revocation of the Age Discrimination in
Employment Act (“ADEA”) release contained in Section 4, the Company will pay to
Employee, as severance, the sum of $300,000, less applicable withholdings, upon
the date that is eight (8) days following the Effective Date.


(c)Upon termination of Employee’s employment with the Company for any reason,
Employee shall be entitled to receive (i) all amounts of earned but unpaid base
salary accrued through the effective date of termination,

1

--------------------------------------------------------------------------------




(ii) such employee benefits, if any, as to which Employee may be entitled under
the benefit plans, arrangements or policies of the Company to the effective date
of termination or as otherwise expressly required by applicable law (including
pursuant to the Consolidated Omnibus Reconciliation Act of 1985, as amended
(“COBRA”)); provided, that the Company shall not be required to waive, pay or
reimburse any premium or contribution required of Employee to continue any COBRA
coverage or other benefits except as provided in the following sentence, and
(iii) reimbursement of all unpaid expenses incurred prior to the effective date
of termination in accordance with the Company’s policies (collectively, the
“Accrued Amounts”). In the event of a Qualifying Termination by the Company as
provided in clause (i) of the definition of a Qualifying Termination, the
Company shall, subject to the conditions set forth in Section 2(d) below, waive,
pay or reimburse Employee for any premium or contribution required of Employee
to continue COBRA coverage for Employee and his eligible dependents through July
26, 2015.
 
(d)In addition to the Accrued Amounts, for which no release is required, and
subject to the conditions set forth below, (i) upon a Qualifying Termination,
the Company shall pay to Employee, as severance, in accordance with the
Company’s normal payroll practices his current base salary as in effect on the
Effective Date, less applicable withholdings through July 26, 2015 (the
“Severance Payments”), and (ii) upon either a Qualifying Termination or Employee
having continued his employment with the Company through July 26, 2015, as of
the date which is eight (8) days following the parties execution of the Release
Agreement (as herein defined), (A) all of Employee’s vested options previously
granted by TETRA will continue to be exercisable until the sooner to occur of
(x) the expiration date set forth in the respective option agreement, and (y)
the twelve (12) month anniversary of the effective date of the Qualifying
Termination or July 26, 2016, as applicable, and after such applicable extension
period the exercise rights with respect to such vested options shall expire, and
(B) TETRA will either accelerate the vesting of all unvested shares of
restricted stock awarded to Employee pursuant to that certain Employee
Restricted Stock Agreement dated May 20, 2013 (the “2013 Award”) or the Company
will pay to Employee an amount equal to the Unvested Equity Value (such benefits
being referred to as the “2013 Restricted Stock Benefits”). The Severance
Payments, extension of the exercise period for the vested options and the 2013
Restricted Stock Benefits provided in clauses (i), (ii) and (iii) of the
preceding sentence are collectively referred to as the “Severance Benefits.”


Employee’s receipt of the Severance Payments is conditioned upon the termination
of employment being the result of a Qualifying Termination. The extension of the
exercise period of the vested options and the 2013 Restricted Stock Benefits are
conditioned upon the termination of employment being the result of either a
Qualifying Termination or the termination of the Transition Period as a result
of Employee having been continuously employed by the Company through July 26,
2015. In addition, Employee’s receipt of the Severance Benefits and the
Company’s waiver, payment or reimbursement of any premium or contribution
required for the continuation of COBRA coverage as set forth in Section 2(c)
above are conditioned upon (i) Employee’s execution and delivery of the Release
Agreement attached hereto as Exhibit A (the “Release Agreement”) within
forty-five (45) days following the effective date of the Qualifying Termination
or July 26, 2015, as applicable, and Employee’s non-revocation of the release of
ADEA claims contained in the Release Agreement, and (ii) Employee’s compliance
with the provisions of Section 5 below. Employee’s receipt of the Severance
Payments and the extension of the exercise period of the vested option is
further conditioned upon Employee not accepting full- or part-time employment
with, or otherwise providing a material amount of consulting services to, any
Competitor at any time prior to July 26, 2015.
If Employee becomes entitled to receive the Severance Payments upon satisfaction
of the foregoing conditions, the Severance Payments shall begin on the first
regularly scheduled payroll date determined by the Company to occur more than
fifty-five (55) days from Employee’s date of Qualifying Termination (with any
such base salary that otherwise would have been paid prior to such date to be
payable in a lump sum on such payroll date.)
(e)Employee hereby agrees that the Change of Control Agreement dated May 31,
2013 ( the “COC Agreement”) by and between Employee and TETRA is hereby
terminated and neither Employee nor TETRA shall have any further rights,
liabilities or obligations under the COC Agreement or with respect to the
termination thereof.


3.General Release. In consideration of the benefits set forth herein, Employee
hereby fully, finally, and completely releases the Company, TETRA, their
respective predecessors, successors, subsidiaries,

2

--------------------------------------------------------------------------------




members, stockholders and Affiliates and their respective officers, directors,
managers, control persons, employees, agents, attorneys, representatives and
assigns of any of them (collectively, the “Released Parties”) from any and all
liabilities, claims, actions, losses, expenses, demands, costs, fees, damages
and/or causes of action, of whatever kind or character, whether now known or
unknown (collectively, “Claims”), arising from, relating to, or in any way
connected with any facts or events occurring on or before the execution of this
Agreement that he may have against the Company or any Released Parties,
including, but not limited to any such Claims arising out of or in any way
related to Employee’s employment with the Company, or any Affiliate thereof, or
the termination of such employment, including but not limited to, any violation
of any federal, state or local statute or regulation, any breach of contract,
any wrongful termination, or other tort or cause of action. Employee confirms
that this Agreement was neither procured by fraud nor signed under duress or
coercion. Further, Employee waives and releases the Company and each Released
Party from any Claims that this Agreement was procured by fraud or signed under
duress or coercion so as to make this Agreement not binding. Employee
understands and agrees that by signing this Agreement, he is giving up the right
to pursue any legal Claims released herein that he may currently have against
the Company or any Released Parties, whether or not he is aware of such Claims,
and specifically agrees and covenants not to bring any legal action for any
Claims released herein. The only Claims that are excluded from this Agreement
are (i) Claims arising after the date of this Agreement, if any, including any
future Claims relating to the Company’s or TETRA’s performance of its
obligations hereunder, (ii) any claim for unemployment compensation, (iii) any
claim for workers’ compensation benefits, and (iv) any vested, future benefits
which Employee is entitled to receive under any Company “employee benefit plan,”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended, and the regulations promulgated thereunder.


4.ADEA Release. Employee hereby completely and forever releases and irrevocably
discharges the Released Parties from any and all Claims arising under the ADEA
on or before the date of this Agreement, and hereby acknowledges and agrees
that: (i) this Agreement was negotiated at arm’s length; (ii) this Agreement,
including this release of ADEA claims (the “ADEA Release”), is worded in a
manner that Employee fully understands; (iii) Employee specifically waives any
rights or claims under the ADEA; (iv) Employee knowingly and voluntarily agrees
to all of the terms set forth in this Agreement, including this ADEA Release;
(v) Employee acknowledges and understands that any Claims under the ADEA that
may arise after the date of this Agreement are not waived; (vi) the rights and
claims waived in this Agreement, including this ADEA Release, are in exchange
for consideration over and above anything to which Employee was already
entitled; (vii) Employee has been and hereby is advised in writing to consult
with an attorney prior to executing this Agreement; (viii) Employee acknowledges
that he has been given a period of up to forty-five (45) days to consider this
ADEA Release prior to executing it, although he may accept it at any time within
such forty-five (45) days, and acknowledges and agrees that any discussions
between Employee and the Company and/or TETRA concerning the terms of this
Agreement, including this ADEA Release, and/or any change in the terms of this
Agreement, including this ADEA Release, after the date that Employee first
receives this Agreement shall not affect or restart such forty-five (45) day
consideration period; and (ix) Employee understands that he has a period of
seven (7) days from the date of the execution of this Agreement to revoke this
ADEA Release, and understands and acknowledges that this ADEA Release will not
become effective or enforceable until the revocation period has expired. If
Employee elects to revoke this ADEA Release, revocation must be in writing and
presented to Lucho Vizcardo, Director, Global Human Resources, TETRA
Technologies, Inc., 24955 Interstate 45 North, The Woodlands, Texas 77380,
within seven (7) days from the date of the execution of this Agreement. Attached
hereto as Exhibit B is a description of the employment termination program and
information about the ages of the employees within the decisional unit which
will implement the described employment termination program.


5.Restrictions and Obligations of Employee.


(a)Confidentiality. Employee acknowledges that the Company and its Affiliates
have previously provided Employee with Confidential Information and will
continue to provide Employee with Confidential Information during the Transition
Period. Employee further acknowledges and agrees that the Company and its

3

--------------------------------------------------------------------------------




Affiliates have put in place certain policies and practices to safeguard such
Confidential Information, and that as a condition of his employment with the
Company, Employee executed an Employment Agreement dated August 18, 2008 (the
“Employment Agreement”) with the Company pursuant to which Employee agreed, both
during and after his employment, not to disclose or use for his benefit or the
benefit of others any Confidential Information and to comply with the Company’s
and TETRA’s policies regarding Confidential Information. Employee agrees that he
is subject to the obligations contained in the Employment Agreement to the
extent such obligations continue after his termination of employment, including
the confidentiality provisions therein, as well as the Company’s and TETRA’s
policies and limitations on disclosure of Confidential Information. Employee
further agrees that Employee will not, while employed by the Company or any
Affiliate and at any time thereafter, disclose or make available to any other
person or entity, or use for Employee’s own personal gain, any Confidential
Information, except for such disclosures as required in the performance of
Employee’s duties with the Company or any Affiliate or as may otherwise be
required by law or legal process (in which case Employee shall notify the
Company of such legal or judicial proceeding as soon as practicable following
his receipt of notice of such a proceeding, and permit the Company to seek to
protect its interests and information). Employee acknowledges and agrees that
such Confidential Information is the exclusive property of the Company and its
Affiliates and will only be used for the benefit of the Company and its
Affiliates.


(b)Non-Solicitation or Hire. For a two-year period following the termination of
Employee’s employment with the Company or any Affiliate, Employee shall not,
directly or indirectly (i) employ or seek to employ any person who is on the
effective date of termination, or was at any time within the six-month period
preceding the effective date of termination, an employee of the Company or any
of its Affiliates or otherwise solicit, encourage, cause or induce any such
employee of the Company or any of its Affiliates to terminate such employee’s
employment with the Company or such Affiliate or to enter into employment with
another company (including for this purpose the contracting with any person who
was an independent contractor (excluding consultant) of the Company or any
Affiliate during such period) or (ii) take any action that would interfere with
the relationship of the Company or its Affiliates with their suppliers or
customers without, in either case, the prior written consent of the Company.


(c)Nondisparagement. Employee agrees not to make any statements or otherwise do
anything that will disparage or damage the corporate, personal or professional
reputation of the Company, its Affiliates and their respective officers,
employees, managers or directors, as applicable.


(d)Injunctive Relief. Employee acknowledges that monetary damages for any breach
of Section 5(a), (b) and (c) above will not be an adequate remedy and that
irreparable injury will result to the Company, its Affiliates and their
respective businesses in the event of such a breach. For that reason, Employee
agrees that in the event of a breach, in addition to recovering legal damages,
the Company is entitled to proceed in equity for specific performance or to
enjoin Employee from violating such provisions.


(e)Continuing Obligations. Nothing contained in this Agreement shall be deemed
to affect or relieve Employee from any continuing obligations contained in the
Employment Agreement or other policies of the Company and TETRA to which
Employee is subject during and, as applicable, following his employment with the
Company, and Employee agrees to comply with such ongoing obligations in
accordance with their terms. To the extent that any provision of this Agreement
conflicts with the Employment Agreement or other policies of the Company and
TETRA, this Agreement controls.


(f)Termination of Severance Benefits. The provision of the Severance Benefits
pursuant to Section 2(d) above is expressly conditioned upon Employee’s
compliance with the foregoing provisions of this Section 5, including the
continuing obligations under Employee’s Employment Agreement and the policies of
the Company. Employee’s receipt of the Severance Payments and the extension of
the exercise period of the vested option is further conditioned upon Employee
not accepting full- or part-time employment with, or otherwise providing a
material amount of consulting services to, any Competitor at any time prior to
July 26, 2015. If at any time Employee shall (i) breach any of the provisions of
this Section 5, including the continuing obligations under Employee’s Employment
Agreement and the policies of the Company or TETRA, or (ii) become employed by,
or otherwise provide a material amount of consulting services to, any Competitor
at any time prior to July 26, 2015, then the Severance Payments

4

--------------------------------------------------------------------------------




shall immediately terminate and the Company shall have no further obligation to
pay any further Severance Payments pursuant to Section 2(d) and the extension of
the exercise period for Employee’s vested options shall no longer be effective
and such vested options shall be exercisable only for the applicable period
following the effective date of termination in accordance with the respective
option agreement and plan. If at any time before the acceleration of the vesting
of the unvested shares of restricted stock awarded pursuant to the 2013 Award or
the payment of the Unvested Equity Value the Employee shall (x) breach any of
the provisions of this Section 5, including the continuing obligations under
Employee’s Employment Agreement and the policies of the Company or TETRA, or (y)
become employed by, or otherwise provide a material amount of consulting
services to, any Competitor, then the 2013 Restricted Stock Benefits shall
immediately terminate and there shall be no acceleration of vesting under the
2013 Award or payment of the Unvested Equity Value.


6.Definitions. For purposes of this Agreement, the following terms have the
following meanings:


(a)“Affiliate” means (i) any entity in which the Company, directly or
indirectly, owns 10% or more of the combined voting power, (ii) any “parent
corporation” of the Company (as defined in Section 424(e) of the Code), (iii)
any “subsidiary corporation” of any such parent corporation (as defined in
Section 424(f) of the Code) of the Company and (iv) any trades or businesses,
whether or not incorporated which are members of a controlled group or are under
common control (as defined in Sections 414(b) or (c) of the Code) with the
Company.


(b)“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and administrative guidance promulgated thereunder.


(c)“Competitor” means any entity that is competitive with a business in which
the Company or any of its subsidiaries engaged during the twelve-month period
immediately preceding the effective date of Employee’s termination of employment
including, without limitation, providing downhole and subsea oil and gas
services such as plugging and abandonment, wireline services, decommissioning
and construction services with regard to offshore oil and gas production
platforms and pipelines, and conventional and saturated air diving services.


(d)“Confidential Information” means and includes all confidential and/or
proprietary information, trade secrets and “know-how” and compilations of
information of any kind, type or nature (tangible and intangible, written or
oral, and including information contained, stored or transmitted through any
electronic medium), whether owned by the Company or its Affiliates, disclosed to
the Company or its Affiliates in confidence by third parties or licensed from
any third parties, which, at any time during Employee’s employment by the
Company or any Affiliate, is developed, designed or discovered or otherwise
acquired or learned by Employee and which relates to the Company or its
Affiliates, partners, business, services, products, processes, properties or
assets, customers, clients, suppliers, vendors or markets or such third parties.
Notwithstanding the foregoing, Confidential Information shall not include any
information that becomes generally available to the public other than as a
result of any disclosure or act of Employee in violation of the terms of this
Agreement.


(e)“Qualifying Termination” means the termination of Employee’s employment with
the Company before July 26, 2015 (i) by the Company for any reason other than a
breach by Employee of any provisions of Section 5 or Employee becoming employed
by, or providing a material amount of consulting services to, a Competitor, or
(ii) by Employee more than thirty (30) days after the Effective Date for any
reason other than in connection with the Employee becoming employed by, or
providing services to a Competitor.


(f)“Unvested Equity Value” shall mean, as of the specified date, the value of
Employee’s unvested restricted stock under the 2013 Award. The value of such
unvested restricted stock shall be equal to the closing price per share of
TETRA’s common stock on either the effective date of the Qualifying Termination
or July 26, 2015, as applicable, multiplied by the number of shares of
restricted stock under the 2013 Award that have not vested as of such date.



5

--------------------------------------------------------------------------------




7.No Oral Modification. This Agreement cannot be modified orally and can only be
modified through a written document signed by all parties.


8.Severability. If any provision contained in this Agreement is determined to be
void, illegal or unenforceable, in whole or in part, then the other provisions
contained herein shall remain in full force and effect as if the provision which
was determined to be void, illegal or unenforceable had not been contained
herein.


9.Return of Property. Employee acknowledges that all property of the Company and
its Affiliates in Employee’s possession or control including, without
limitation, documents, files, records, manuals, handbooks, client and customer
lists and information, manuals, maintenance manuals, and other documentation and
information (whether in paper or electronic form) relating to the business of
the Company or any Affiliate, and any and all equipment, computers, digital data
storage devices and the like obtained by Employee in connection with his
employment with the Company (collectively, “Recipient Materials”) shall at all
times be the property of the Company or any applicable Affiliate. Employee shall
return to the Company all Recipient Materials and any copies thereof in his
possession, custody or control, including Recipient Materials retained by
Employee in his office or at his home, within ten (10) days of the effective
date of termination or any written request by the Company. In the event that
Employee has electronic version(s) of Recipient Materials in his possession,
Employee will return a copy of the electronic version of Recipient Materials and
delete all copies of the electronic version(s) of Recipient Materials in his
possession. Further, if Employee discovers Recipient Materials after any
requirement to return same has passed, he will immediately return all copies to
the Company and delete any electronic version(s) of such Recipient Materials.


10.Attorneys’ Fees. The parties hereto agree that each party shall pay its
respective costs, including attorney's fees, if any, associated with this
Agreement.


11.Taxes. The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. Notwithstanding any other
provision of this Agreement, each party hereto agrees to be responsible for and
to pay the taxes imposed on it by applicable law without any contribution from
the other.


12.Section 409A. The parties acknowledge that the form and timing of the
payments and benefits to be provided pursuant to this Agreement are intended to
be exempt from or to comply with one or more exceptions to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and applicable
Treasury Regulations thereunder (“Section 409A”). The parties further
acknowledge that for purposes of Section 409A Employee does not have discretion
with respect to the timing of the payment of any amounts provided under this
Agreement. Employee's right to receive any payment, benefit or amounts that
might otherwise constitute installment payments shall be treated for purposes of
Section 409A as a right to receive a series of separate and distinct payments.
Notwithstanding the foregoing, the Company does not make any representation that
the payments or benefits provided under this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability to Employee for any tax, interest or penalties that Employee may incur
in the event that any provision of this Agreement does not comply with
Section 409A.


13.Choice of Law/Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS. WITH RESPECT TO ANY SUIT, ACTION, OR OTHER PROCEEDING
ARISING FROM OR RELATING TO THIS AGREEMENT, THE COMPANY AND EMPLOYEE HEREBY
IRREVOCABLY AGREE TO THE EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS AND ANY TEXAS STATE
COURT WITHIN HARRIS COUNTY, TEXAS.


14.Fully Understood. By signing this Agreement, Employee acknowledges and
affirms that he has (i) read and understands this Agreement, (ii) consulted with
legal counsel of his choosing, (iii) agreed to the terms of this Agreement, and
(iv) received a copy of this Agreement.

6

--------------------------------------------------------------------------------






15.Successors.


(a)This Agreement is personal to Employee and shall not be assignable by
Employee. This Agreement shall inure to the benefit of and be enforceable by
Employee’s legal representatives.


(b)This Agreement shall inure to the benefit of and be binding upon the Company,
its Affiliates and their respective successors and assigns.


16.Notices. All notices required hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed to the Employee, at the
address maintained in the Company’s records, and to the Company as follows:


If to the Company:
TETRA Technologies, Inc.

24955 Interstate 45 North
The Woodlands, TX 77380
Attention: Chief Executive Officer


With a copy to:
TETRA Technologies, Inc.

24955 Interstate 45 North
The Woodlands, TX 77380
Attention: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.
17.Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile or e-mail
transmission of any signed original of this Agreement will be deemed the same as
delivery of an original.


18.Entire Agreement. This Agreement supersedes any and all prior agreements
between the parties, oral or written, except with respect to any of Employee’s
continuing obligations as set forth above, which shall continue and remain in
full force and effect per the terms of those covenants.


TETRA APPLIED TECHNOLOGIES, LLC


By: _/s/Bass C. Wallace, Jr. _____________
Name: _Bass C. Wallace, Jr._____________
Title: _Asst. Secretary__________________
EDWIN H. GOLDMAN


_/s/Edwin H. Goldman________________






7

--------------------------------------------------------------------------------




EXHIBIT A
TO
SEPARATION AND RELEASE AGREEMENT
RELEASE AGREEMENT


This Release Agreement (“Release Agreement”) is entered into by and between
Edwin H. Goldman (“Employee”) and Tetra Applied Technologies, LLC (the
“Company”), as follows:
WHEREAS, Employee and the Company have entered into that certain Separation and
Release Agreement (the “Separation Agreement”) dated January 26, 2015 which sets
forth certain covenants and agreements between the parties relating to
Employee’s resignation and resulting termination of employment including,
without limitation, certain payments and benefits to be provided by the Company
to Employee; and
WHEREAS, the Separation Agreement contemplates that Employee will execute and
deliver to the Company this Release Agreement upon the termination of Employee’s
employment with the Company and the Employee and the Company desire to execute
this Release Agreement to resolve all issues relating to the employment of
Employee by the Company.
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Separation Agreement, the parties agree as follows:
1.    Definitions. All capitalized terms not otherwise defined in this Release
Agreement shall have the meaning ascribed thereto in the Separation Agreement.
2.    Separation Benefits and Conditions.
(a)    Employee and the Company acknowledge and agree that the effective date of
the termination of Employee’s employment with the Company is ________________,
2015.
(b)    Subject to the terms and conditions of the Separation Agreement,
including the Employee’s execution and delivery of this Release Agreement and
non-revocation of the ADEA Release contained herein, Employee shall receive the
Severance Benefits specified in Section 2(d) of the Separation Agreement,
subject to the provisions of Section 5(f) of the Separation Agreement.
3.    General Release. In consideration of the benefits set forth herein and in
the Separation Agreement, Employee hereby fully, finally, and completely
releases the Company, TETRA, their respective predecessors, successors,
subsidiaries, members, stockholders and Affiliates and their respective
officers, directors, managers, control persons, employees, agents, attorneys,
representatives and assigns of any of them (collectively, the “Released
Parties”) from any and all liabilities, claims, actions, losses, expenses,
demands, costs, fees, damages and/or causes of action, of whatever kind or
character, whether now known or unknown (collectively, “Claims”), arising from,
relating to, or in any way connected with, any facts or events occurring on or
before the execution of this Release Agreement that he may have against the
Company or any Released Parties, including, but not limited to any such Claims
arising out of or in any way related to Employee’s employment with the Company,
or any Affiliate thereof, or the termination of such employment, including but
not limited to, any violation of any federal, state or local statute or
regulation, any breach of contract, any wrongful termination, or other tort or
cause of action. Employee confirms that this Release Agreement was neither
procured by fraud, nor signed under duress or coercion. Further, Employee waives
and releases the Company and each Released Party from any Claims that this
Release Agreement was procured by fraud or signed under duress or coercion so as
to make the Release Agreement not binding. Employee understands and agrees that
by signing this Release Agreement, he is giving up the right to pursue any legal
Claims released herein that

Exhibit A-1

--------------------------------------------------------------------------------




he may currently have against the Company or any Released Parties, whether or
not he is aware of such Claims, and specifically agrees and covenants not to
bring any legal action for any Claims released herein. The only Claims that are
excluded from this Release Agreement are (i) Claims arising after the date of
this Release Agreement, if any, including any future Claims relating to the
Company’s and TETRA’s performance of its obligations under the Separation
Agreement, (ii) any claim for unemployment compensation, (iii) any claim for
workers’ compensation benefits, and (iv) any vested, future benefits which
Employee is entitled to receive under any Company “employee benefit plan,”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended, and the regulations promulgated thereunder.
4.    ADEA Release. Employee hereby completely and forever releases and
irrevocably discharges the Released Parties from any and all Claims arising
under the Age Discrimination in Employment Act (“ADEA”) on or before the date
Employee signs this Release Agreement, and hereby acknowledges and agrees that:
(i) this Release Agreement was negotiated at arm’s length; (ii) this Release
Agreement, including this release of ADEA claims (the “ADEA Release”), is worded
in a manner that Employee fully understands; (iii) Employee specifically waives
any rights or claims under the ADEA; (iv) Employee knowingly and voluntarily
agrees to all of the terms set forth in this Release Agreement, including this
ADEA Release; (v) Employee acknowledges and understands that any claims under
the ADEA that may arise after the date of this Release Agreement are not waived;
(vi) the rights and claims waived in this Release Agreement, including this ADEA
Release, are in exchange for consideration over and above anything to which
Employee was already entitled; (vii) Employee has been and hereby is advised in
writing to consult with an attorney prior to executing this Release Agreement;
(viii) Employee acknowledges that he has been given a period of up to forty-five
(45) days from receipt of this Release Agreement to consider this ADEA Release
prior to executing it, although he may accept it any time within such forty-five
(45) days, and acknowledges and agrees that any discussions between Employee and
the Company and/or TETRA concerning the terms of this Release Agreement,
including this ADEA Release, and/or any change in the terms of this Release
Agreement, including this ADEA Release, after the date that Employee first
receives this Release Agreement shall not affect or restart such forty-five (45)
day consideration period; and (ix) Employee understands that he has a period of
seven (7) days from the date of the execution of this Release Agreement to
revoke this ADEA Release, and understands and acknowledges that this ADEA
Release will not become effective or enforceable until the revocation period has
expired. If Employee elects to revoke this ADEA Release, revocation must be in
writing and presented to Lucho Vizcardo, Director, Global Human Resources, TETRA
Technologies, Inc., 24955 Interstate 45 North, The Woodlands, Texas 77380,
within seven (7) days from the date of the execution of this Agreement. Attached
hereto as Exhibit 1 is a description of the employment termination program and
information about the ages of the employees within the decisional unit which
will implement the described employment termination program.
5.    Miscellaneous. This Release Agreement is being executed and delivered
pursuant to the terms and provisions of the Separation Agreement and shall not
affect or diminish any of the rights and obligations of the parties thereunder
which shall continue to be effective and survive the execution of this Release
Agreement. This Release Agreement shall be subject to the terms and provisions
of Sections 7, 8, 10, 13, 14 and 15 of the Separation Agreement which are
incorporated herein, mutatis mutandis.


TETRA APPLIED TECHNOLOGIES, LLC




By:
Name:
Title:
EDWIN H. GOLDMAN


Exhibit A-2

--------------------------------------------------------------------------------






EXHIBIT 1
To
RELEASE AGREEMENT


Federal law requires that when an employee who is 40 or more years of age is
provided certain benefits and asked to sign a release in connection with a group
employment termination program, the employee must be provided with certain
information.


You and other employees selected for a group termination program are eligible to
receive certain separation benefits from TETRA Applied Technologies, LLC or Epic
Diving & Marine Services, LLC, as applicable, (individually referred to in this
Exhibit 1 as “Company”), as described in the attached Release Agreement (the
“Agreement”) that the Company has given you to consider. To receive the benefits
described in the Agreement, you must sign the Agreement and return it to Lucho
Vizcardo, Director, Global Human Resources, TETRA Technologies, Inc., 24955
Interstate 45 North, The Woodlands, Texas 77380, by the date specified in the
Agreement.


The decisional unit considered in connection with this group employment
termination program included management and purchasing employees of TETRA
Applied Technologies, LLC and/or Epic Diving & Marine Services, LLC within the
TETRA Offshore Services group. The Company is providing you with information
showing the number of employees in the decisional unit who are eligible and
ineligible for the benefits described in the Agreement, by department, job title
and age. Employees listed as “ineligible” are ineligible either because (1)
their employment was not terminated as part of this group employment termination
program or (2) they are not eligible otherwise for the benefits of this program.
The persons who are listed as “eligible” were those selected for the group
employment termination program. The criteria considered in selecting employees
for the group employment termination program included the following: changing
business needs of the Company, performance standards, and organizational
restructuring or reallocation of job duties.


As set forth in the attached Agreement, you have forty-five (45) days to review
and sign the Agreement and return it to the Company. You will have seven (7)
days after you sign the Agreement to change your mind and revoke the Agreement;
if you do not do so, the Agreement will be effective on the eighth (8th) day
after you sign the Agreement.


The following chart was prepared as of January 12, 2015. If you have any
questions about this information, contact Alicia P. Boston at 281-367-1983.



Exhibit A-3

--------------------------------------------------------------------------------




EXHIBIT B
TO
SEPARATION AND RELEASE AGREEMENT
Federal law requires that when an employee who is 40 or more years of age is
provided certain benefits and asked to sign a release in connection with a group
employment termination program, the employee must be provided with certain
information.


You and other employees selected for a group termination program are eligible to
receive certain separation benefits from TETRA Applied Technologies, LLC or Epic
Diving & Marine Services, LLC, as applicable, (individually referred to in this
Exhibit B as “Company”), as described in the attached Separation and Release
Agreement (the “Agreement”) that the Company has given you to consider. To
receive the benefits described in the Agreement, you must sign the Agreement and
return it to Lucho Vizcardo, Director, Global Human Resources, TETRA
Technologies, Inc., 24955 Interstate 45 North, The Woodlands, Texas 77380, by
the date specified in the Agreement.


The decisional unit considered in connection with this group employment
termination program included management and purchasing employees of TETRA
Applied Technologies, LLC and/or Epic Diving & Marine Services, LLC within the
TETRA Offshore Services group. The Company is providing you with information
showing the number of employees in the decisional unit who are eligible and
ineligible for the benefits described in the Agreement, by department, job title
and age. Employees listed as “ineligible” are ineligible either because (1)
their employment was not terminated as part of this group employment termination
program or (2) they are not eligible otherwise for the benefits of this program.
The persons who are listed as “eligible” were those selected for the group
employment termination program. The criteria considered in selecting employees
for the group employment termination program included the following: changing
business needs of the Company, performance standards, and organizational
restructuring or reallocation of job duties.


As set forth in the attached Agreement, you have forty-five (45) days to review
and sign the Agreement and return it to the Company. You will have seven (7)
days after you sign the Agreement to change your mind and revoke the Agreement;
if you do not do so, the Agreement will be effective on the eighth (8th) day
after you sign the Agreement.


The following chart was prepared as of January 12, 2015. If you have any
questions about this information, contact Alicia P. Boston at 281-367-1983.



Exhibit B-1